Pannell, Judge.
Assuming, without deciding, that it was error to admit in evidence in the present case the indictment and the verdict of a jury in a prior case in which the defendant was charged with the offense of sodomy and found guilty of an attempt, upon a child, which offense occurred 13 years prior to the trial of the present case in which the defendant was convicted of child molestation, it appears from the record in the present case that substantially the same evidence through the questions and answers of a witness on cross examination by the State was admitted in evidence without objection. Therefore, this ground furnishes no cause for a new trial, nor do the assignments of error based upon the charge of the court referring to such evidence. Camp v. State, 41 Ga. App. 459 (2) (153 SE 382); Fields v. State, 88 Ga. App. 770 (3) (77 SE2d 751).
The other grounds of the motion for new trial assigning error on a charge of the court are without merit, the evidence is *274ample to authorize the verdict, and the trial court did not err in overruling the defendant’s motion for new trial.
Decided March 8, 1965.
Kemp & Watson, John L. Watson, Jr., for plaintiff in error.
Albert B. Wallace, Solicitor General, contra.

Judgment affirmed.


Nichols, P. J., and Eberhardt, J., concur.